DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Affidavit
The affidavit under 37 CFR 1.132 filed 04/14/2021 is sufficient to overcome the rejections of claims 1-20 under 35 U.S.C. 103.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Christian Hans dated 06/07/2021.
The application has been amended as follows: 
6. 	(Currently Amended) The method of claim 1, wherein the multiple strand displacement amplification reaction comprises utilizing Phi29 DNA polymerase 

9. 	(Currently Amended) The method of claim 1, wherein the multiple strand displacement amplification reaction comprises utilizing 

(Canceled) 

11.	(Canceled) 

14. 	(Currently Amended) The method of claim 13, wherein the multiple strand displacement reaction comprises utilizing Phi29 DNA polymerase 

16. 	(Canceled) 

17.	(Canceled) 

18.	(Canceled) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639